Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 2/12/2021 has been entered.  Claims 1-8, 10, 13-15 and 17-22 and 24 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-8, 10, 13-15 and 17-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2010/0060488 to DePue in view of U.S. Publication 2013/0194235 to Zanone and U.S. Publication 2016/0195916 to Shiozaki.

Regarding claim 1, DePue teaches an input device comprising:
a height sensor structure configured to provide a height output indicative of whether a gap between the input device and a reference surface is larger than a threshold value (see Fig. 2 and paragraphs 32 and 59);
a control circuit configured to control tracking of a movement of the input device in a plane defined by the reference surface, based on the height output (see paragraphs 32, 33 tracking when proximate to the surface);
an adjustment circuit configured to adjust the threshold value based on the detector output (see paragraph 44).
DePue does not teach wherein the threshold value is initially at an existing threshold value, a motion detector configured to provide a detector output indicative of a direction of an at least substantially vertical motion of the input device; wherein the threshold value is adjustable to a first value when the direction of the at least substantially vertical motion by the input device is upward to disable tracking and a second value when the direction of the at least substantially vertical motion by the input device is downward to resume tracking.
However, Zanone teaches a motion detector configured to provide a detector output indicative of a direction of an at least substantially vertical motion of the input device (see paragraph 6), 

It would have been obvious to a person having ordinary skill in the art to combine the two thresholds as taught by Zanone with the input sensor of the DePue device for the purpose of extending the functionality of a similar system with two thresholds for more complicated gestures to be input and enhancing the motion detecting of DePue paragraph 35 with a more functional motion sensing accelerometer to sense movements farther away from the surface.
DePue in view of Zanone does not teach wherein the threshold value is initially at an existing threshold value.
However, Shiozaki teaches wherein the threshold value is initially at an existing threshold value (see paragraphs 59, 93).
It would have been obvious to a person having ordinary skill in the art to combine the three thresholds as taught by Shiozaki with the input sensor of the DePue device for the purpose of extending the functionality of a similar system with an additional threshold of distance for more complicated gestures to be input in different distance ranges and approaches.

Regarding claim 2, DePue in view of Zanone and Shiozaki teaches the input device of claim 1.  DePue teacheswherein the height output is generated only when the gap between the input device and the reference surface is larger than the threshold value (see paragraph 35).

Regarding claim 3, DePue in view of Zanone and Shiozaki teaches the input device of claim 1.  DePue teaches further comprising at least one of a memory configured to store the threshold value 

Regarding claim 4, DePue in view of Zanone and Shiozaki teaches the input device of claim 3.  DePue teaches wherein the height sensor structure comprises the tracking sensor structure or an accelerometer (see paragraph 35).

Regarding claim 5, DePue in view of Zanone and Shiozaki teaches the input device of claim 3.  DePue teaches wherein the control circuit is configured to control tracking of the movement of the input device by controlling the tracking sensor structure (see paragraph 41).

Regarding claim 6, DePue in view of Zanone and Shiozaki teaches the input device of claim 5.  DePue teaches wherein the control circuit is configured to deactivate the tracking sensor structure when the gap between the input device and a reference surface is larger than the threshold value (see paragraph 35).

Regarding claim 7, DePue in view of Zanone and Shiozaki teaches the input device of claim 1.  DePue teaches further comprising a transmission circuit configured to transmit data to a computing system, the data comprising the movement of the input device in the plane defined by the reference surface (see paragraphs 41, 43, and 44).

Regarding claim 8, DePue in view of Zanone and Shiozaki teaches the input device of claim 7.  DePue teaches wherein the control circuit is configured to at least one of control the transmission circuit to deactivate transmission of the data when the gap between the input device and a reference surface is 
surface is larger than the threshold value (see paragraphs 32 and 47).

Regarding claim 10, DePue in view of Zanone and Shiozaki teaches the input device of claim 1.  Zanone teaches wherein the motion detector comprises accelerometer  (see paragraph 6).

Regarding claim 13, DePue in view of Zanone and Shiozaki teaches the input device of claim 12, wherein the second value is lower than the first value (see paragraph 32).

Regarding claim 14, DePue in view of Zanone and Shiozaki teaches the input device of claim 12.  DePue teaches wherein each of the first value and the second value is user-customizable through a user interface (see paragraph 33).

Regarding claim 15, DePue in view of Zanone and Shiozaki teaches the input device of claim 14.  DePue teacheswherein the user interface is provided on at least one of the input device or a computing system coupled to the input device (see paragraph 33).



Regarding claim 18, DePue in view of Zanone and Shiozaki teaches the input device of claim 1.  DePue teaches wherein at a next time frame, the height sensor structure is configured to provide a next height output, based on whether the gap between the input device and the reference surface is larger than the adjusted threshold value (see paragraphs 32, 37 and 65).

Regarding claim 19, DePue in view of Zanone and Shiozaki teaches a method for providing an input to a computing system, the method comprising:
providing a height output indicative of whether a gap between an input device and a reference surface is larger than a threshold value (see paragraph 32);
controlling tracking of a movement of the input device in a plane defined by the reference surface, based on the height output (see paragraph 41);
providing a detector output indicative of a direction of an at least substantially vertical motion of the input device (see paragraph 44); and
adjusting the threshold value based on the detector output (see paragraphs 33, 35 and 63).
DePue does not teach wherein the threshold value is initially at an existing threshold value, wherein the threshold value is adjustable to a first value when the direction of the at least substantially vertical motion by the input device is upward to disable tracking and a second value when the direction of the at least substantially vertical motion by the input device is downward to resume tracking.
However, Zanone teaches wherein the threshold value is adjustable to a first value when the direction of the at least substantially vertical motion by the input device is upward to disable tracking 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the two thresholds as taught by Zanone with the input sensor of the DePue device for the purpose of extending the functionality of a similar system with two thresholds for more complicated gestures to be input and enhancing the motion detecting of DePue paragraph 35 with a more functional motion sensing accelerometer to sense movements farther away from the surface.
DePue in view of Zanone does not teach wherein the threshold value is initially at an existing threshold value.
However, Shiozaki teaches wherein the threshold value is initially at an existing threshold value (see paragraphs 59, 93).
It would have been obvious to a person having ordinary skill in the art to combine the three thresholds as taught by Shiozaki with the input sensor of the DePue device for the purpose of extending the functionality of a similar system with an additional threshold of distance for more complicated gestures to be input in different distance ranges and approaches.

Regarding claim 20, DePue in view of Zanone and Shiozaki teaches the method of claim 19.  DePue teaches wherein controlling tracking of the movement of the input device in the plane defined by the reference surface based on the height output comprises inhibiting tracking of the movement of the input device in the plane defined by the reference surface when the gap between the input device and the reference surface is larger than the threshold value (see paragraphs 32, 35 and 41).



Regarding claim 22, DePue in view of Zanone and Shiozaki teaches the method of claim 21.  DePue teaches wherein controlling tracking of the movement of the input device in the plane defined by the reference surface based on the height output comprises inhibiting transmission of the data when the gap between the input device and the reference surface is larger than the threshold value (see paragraphs 35, 39, and 62).

Regarding claim 24, DePue in view of Zanone and Shiozaki teaches a non-transitory computer readable medium (see paragraph 74) storing a program executable to cause a processor to execute a process comprising:
provide a height output indicative of whether a gap between an input device and a reference surface is larger than a threshold value (see paragraph 32);
control tracking of a movement of the input device in a plane defined by the reference surface, based on the height output (see paragraph 41);
provide a detector output indicative of a direction of an at least substantially vertical motion of the input device (see paragraph 44); and
adjust the threshold value based on the detector output (see paragraphs 33, 35 and 63).
DePue does not teach wherein the threshold value is initially at an existing threshold value, wherein the threshold value is adjustable to a first value when the direction of the at least substantially vertical motion by the input device is upward to disable tracking and a second value when the direction of the at least substantially vertical motion by the input device is downward to resume tracking.

It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the two thresholds as taught by Zanone with the input sensor of the DePue device for the purpose of extending the functionality of a similar system with two thresholds for more complicated gestures to be input and enhancing the motion detecting of DePue paragraph 35 with a more functional motion sensing accelerometer to sense movements farther away from the surface.
DePue in view of Zanone does not teach wherein the threshold value is initially at an existing threshold value.
However, Shiozaki teaches wherein the threshold value is initially at an existing threshold value (see paragraphs 59, 93).
It would have been obvious to a person having ordinary skill in the art to combine the three thresholds as taught by Shiozaki with the input sensor of the DePue device for the purpose of extending the functionality of a similar system with an additional threshold of distance for more complicated gestures to be input in different distance ranges and approaches.

Response to Arguments

Applicant’s arguments with respect to claims 1-8, 10, 13-15 and 17-22 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625